UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 NICHOLAS EQUITY INCOME FUND, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2011 Date of Reporting Period: 06/30/2010 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF 06/30/10 VALUE COMMON STOCKS - 86.42% Consumer Discretionary - Durables & Apparel - 12.50% 95,000 CSS Industries, Inc. $ 1,567,500 60,000 Leggett & Platt, Incorporated 1,203,600 60,000 Mattel, Inc. 1,269,600 19,800 National Presto Industries, Inc. 1,838,628 40,000 Tupperware Brands Corporation 1,594,000 20,000 V.F. Corporation 1,423,600 8,896,928 Consumer Discretionary - Retail - 1.38% 25,000 Genuine Parts Company 986,250 Consumer Discretionary - Services - 1.85% 20,000 McDonald's Corporation 1,317,400 Consumer Staples - Food & Staple Retail - 3.35% 40,000 Village Super Market, Inc. 1,050,000 50,000 Walgreen Co. 1,335,000 2,385,000 Consumer Staples - Food, Beverage & Tobacco - 6.44% 100,000 Altria Group, Inc. 2,004,000 42,000 Philip Morris International Inc. 1,925,280 70,456 Rocky Mountain Chocolate Factory, Inc. 655,241 4,584,521 Energy - 10.82% 13,000 Chevron Corporation 882,180 75,000 Dorchester Minerals, L.P. 1,918,500 30,000 Kayne Anderson Energy Total Return Fund, Inc. 719,700 40,000 Kayne Anderson MLP Investment Company 1,046,800 70,000 PAA Natural Gas Storage LP 1,668,100 25,000 Plains All American Pipeline, L.P. 1,467,500 7,702,780 Financials - Banks - 1.34% 40,000 United Bankshares, Inc. 957,600 Financials - Insurance - 3.50% 25,000 Mercury General Corporation 1,036,000 120,000 Old Republic International Corporation 1,455,600 2,491,600 Financials - Real Estate - 3.86% 230,000 Cohen & Steers Quality Income Realty Fund, Inc. 1,455,900 40,000 HCP, Inc. 1,290,000 2,745,900 Health Care - Equipment - 0.19% 5,500 National Research Corporation 132,605 Health Care - Pharmaceuticals & Biotechnology - 4.90% 38,000 Abbott Laboratories 1,777,640 120,000 Pfizer Inc. 1,711,200 3,488,840 Industrials - Capital Goods - 8.45% 40,000 Oshkosh Corporation * 1,246,400 70,000 Pitney Bowes Inc. 1,537,200 45,000 Snap-on Incorporated 1,840,950 14,000 W.W. Grainger, Inc. 1,392,300 6,016,850 Industrials - Commercial Services & Supplies - 5.64% 66,723 ABM Industries Incorporated 1,397,847 91,180 Healthcare Services Group, Inc. 1,727,861 30,000 Republic Services, Inc. 891,900 4,017,608 Information Technology - Hardware & Equipment - 1.53% 40,000 Diebold, Incorporated 1,090,000 Information Technology - Semiconductors & Semiconductor Equipment - 2.14% Page 1 55,000 Microchip Technology Incorporated 1,525,700 Information Technology - Software & Services - 3.39% 46,066 Computer Services, Inc. 932,836 57,000 Paychex, Inc. 1,480,290 2,413,126 Materials - 6.27% 25,000 AptarGroup, Inc. 945,500 35,000 Bemis Company, Inc. 945,000 28,600 Greif, Inc. - Class B 1,504,360 60,000 RPM International, Inc. 1,070,400 4,465,260 Telecommunication Services - 3.90% 50,000 AT&T Inc. 1,209,500 220,000 Frontier Communications Corporation 1,564,200 2,773,700 Utilities - 4.97% 50,000 Duke Energy Corporation 800,000 42,000 Integrys Energy Group, Inc. 1,837,080 60,000 TECO Energy, Inc. 904,200 3,541,280 TOTAL COMMON STOCKS (cost $56,261,662) 61,532,948 PREFERRED STOCK - 0.03% Financials - Banks - 0.03% 1,000 ASBC Capital I Trust Preferred 7.625%, 06/15/32, Callable, Cumulative (cost $18,880) 22,200 CONVERTIBLE PREFERRED STOCKS - 2.97% Financials - Real Estate - 1.64% 47,800 BioMed Realty Trust, Inc. 7.375% Series A Cumulative Redeemable 1,166,320 Health Care - Services - 1.33% 74,615 National Healthcare Corporation Series A Convertible 943,880 TOTAL CONVERTIBLE PREFERRED STOCKS (cost $2,154,792) 2,110,200 SHORT-TERM INVESTMENTS - 11.78% Commercial Paper - 10.89% $500,000 BMW US Capital, LLC 07/01/10, 0.35% 500,000 695,000 E.I. du Pont de Nemours and Company 07/02/10 0.17% 694,997 750,000 John Deere Capital Corporation 07/02/10, 0.18% 749,996 575,000 Wisconsin Gas Company 07/02/10, 0.20% 574,997 250,000 Bemis Company, Inc. 07/06/10, 0.40% 249,986 500,000 BMW US Capital, LLC 07/06/10, 0.35% 499,976 400,000 General Mills, Inc. 07/06/10, 0.30% 399,983 575,000 General Mills, Inc. 07/07/10, 0.30% 574,971 250,000 Covidien International Finance S.A. 07/08/10 0.30% 249,986 700,000 Volkswagen of America, Inc. 07/08/10, 0.38% 699,948 575,000 Clorox Company (The) 07/09/10, 0.36% 574,954 625,000 Hitachi Capital America Corp. 07/12/10, 0.38% 624,927 650,000 H.J. Heinz Finance Company 07/13/10, 0.35% 649,924 255,000 Hitachi Capital America Corp. 07/14/10, 0.38% 254,965 450,000 ITT Corporation 07/20/10, 0.29% 449,931 7,749,541 Variable Rate Security - 0.89% 636,428 American Family Financial Services, Inc. 07/01/10, 0.10% 636,428 TOTAL SHORT-TERM INVESTMENTS (cost $8,385,969) 8,385,969 TOTAL SECURITY HOLDINGS (cost $66,821,303) - 101.20% 72,051,317 LIABILITIES, NET OF OTHER ASSETS - (1.20)% (852,505) TOTAL NET ASSETS $71,198,812 % OF NET ASSETS As of June 30, 2010, investment cost for federal tax purposes was $66,768,988 and the tax basis components of unrealized appreciation/depreciation were as follows: Page 2 Unrealized appreciation $ 8,439,212 Unrealized depreciation (3,156,883) Net unrealized appreciation $ 5,282,329 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks $61,532,948 Preferred Stock 22,200 Convertible Preferred Stocks 2,110,200 Level 2 - Commercial Paper 7,749,541 Variable Rate Security 636,428 Level 3 - None Total $72,051,317 (1) See Schedule above for further detail by industry Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) NICHOLAS EQUITY INCOME FUND, INC. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/03/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/03/2010 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/03/2010
